Exhibit 5.1 Telephone: 03-6944111 Fax: 03-6091116 Reuven Behar Amir Chen Avraham Well Dr. Gil Orion Israel Fischer Ronald Lehmann Eran Yaniv Atir Jaffe Tal Eyal-Boger Yoram Bonen Raz Tepper Tamar Turjeman-Kedem Anat Shavit Shmuel Hamou Michal Faktor Meital Ben-Basat Tsafrir Negbi Miri Kimhi-Goldstein Gilad Winkler Orit Malka Oded Revivo Shay Teken Ron Sitton Shay Adulam Israel Markovitz Sagi Hammer Dan Tzafrir Boaz Noiman Nitzan Sandor Omri Shilo Shelly Ivgi-Golbery Liat Halperin Amit Dat Dror Matatyahu Shirly Kazir Shai Zadik Hila Zonder Messa Merav Shivek Liat Volanovsky-neuman Shiry Trifon Sharon Rosen Efrat Sharon Warren Wienburg Michal Nissani Sivan Omer Sagi Katz Gali Friedhof Moran Friedman Hadar Sive Ayana Neumann Noya Kislev Michal Tamar Dar Lahav Shilo Hershkovits Ori Yanco Yoav Hovav Sharon Klein-Manbar Naama Gil Dr. Avi Osterman Boaz Tavor Shir Or Royi Steinmetz Orit Hirschbrand Etti Dolev Yasmin Rubin Nirit Henig Reut Arviv Elad Shulman Noa Barhum Barak Glickman Tal Wiesengrun Ziv Schwartz Yael Riemer Ranit Waldman Elad Offek Meirav Bar-Zik Ofira Alon Hagit Horowitz Gilad Tuffias Vered Oren Maayan Snir Shira Gillat Ori Avni Yael Shimon-Many Dikla Lavy-Fischer Nohar Bresler Moran Rabbia Perera Roi Warhaftig Shalom Hershkovitz Asaf Gabay Arik Kaufman Tania Cohen Liron Cohen Eldad Meller Vardit Zigelbaum Oshrat Mor-Barak Michal Shnapp Keren Cohen Tali Delouya Reut Goldstein Keren Alon Meiran Sandelson Adi Ginsburg Moran Rom Doron Rentsler Hagar Keren-Hackim Nadav Oberman Oz Cohen Hila Gabay Eyal Konyak Doron Kol Hilla Sachs Michal Brandel Itiel Ben Haim Esther Ben David Carolyn Zeimer Vigodny Tsachi Hoftman Oren Shalom Hagar Nagler Moshe Moyal Naama Moshe Keren Shvartzberg Amiya Goldstein Amir Pintow Omer Beer Shani Wexler Amir Varon Karin Ayalon Tali Michlin Keren Shmueli Noa Mazig Natali Askira Roni Asheroff Nir Shlomi Dahan Chen Hershkovitz-Ohayon Shai Avital Jana Rabinovich Mor Gorin Natalie Schneider Adi Flanter Rona Carp Oranit Sofer-Rubin Tslil Bainvol Amit Bechler Omer Shani Yonatan Raskin Ronna Ilan Shiri Porat Nitsan Feldman Romy Martin Michael Lahmy Inbal Borosh Dana Goldstein Shelly Groisman Guy Engel Zohar Haim Nir Forer Liran Bassa Ortal Rath Gili Gertzberg Reut Maor Kartowsky Hadar Grader Merav Grinspan Shir Dayan Rotem Mualem Gal Aviram Shoni Albeck - Adviser Isachar Fischer 1929-2013 October 13, 2015 Check-Cap Ltd. Check-Cap Building Abba Hushi Avenue P.O. Box 1271 Isfiya, 30090 Mount Carmel, Israel Re: Check-Cap Ltd. Ladies and Gentlemen: We refer to have acted as Israeli counsel to Check-Cap Ltd., a company organized under the laws of the State of Israel (the “Company”), in connection with its Post-Effective Amendment No. 1 to Registration Statement on Form S-8 (File No. 333-203384) (the “Registration Statement”) filed with the Securities and Exchange Commission under the Securities Act of 1933, as amended (the “Securities Act”) covering up to 3,714,632 ordinary shares, par value NIS 0.20 per share, of the Company (collectively, the “Shares”), authorized for issuance under the Check-Cap Ltd. 2015 Equity Incentive Plan and the Check-Cap Ltd. 2015 United States Sub-Plan to the 2015 Equity Incentive Plan (the “Plan”). In rendering the opinion expressed herein, we have examined the originals, or photocopies or copies, certified or otherwise identified to our satisfaction, of: (i) the Plan; (ii) the Articles of Association of the Company, as currently in effect; and (iii) such other corporate records, resolutions, minutes, agreements, documents and other instruments, and such certificates or comparable documents of public officials and of officers and representatives of the Company as we have deemed relevant and necessary as a basis for this opinion.We have also made inquiries of such officers and representatives as to factual matters as we have deemed relevant and necessary as a basis for this opinion. 3 Daniel Frisch StreetTel Aviv 64731 Israel Tel: 972-3-694-4111Fax: 972-3-609-1116 www.fbclawyers.com In such examination, we have assumed the genuineness of all signatures, the legal capacity of all natural persons, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as reproduced or certified copies, and the authenticity of the originals of such latter documents.We have assumed the same to have been properly given and to be accurate.We have also assumed the truth of all facts communicated to us by the Company and that all consents, minutes and protocols of meetings of the Company’s board of directors which have been provided to us are true and accurate and have been properly prepared in accordance with the Company’s Articles of Association (as amended) and all applicable laws.In addition, we have assumed that the Company will receive the full consideration for the Shares. Members of our firm are admitted to the Bar in the State of Israel, and we do not express any opinion as to the laws of any other jurisdiction.This opinion is limited to the matters stated herein and no opinion is implied or may be inferred beyond the matters expressly stated. Based upon and subject to the foregoing and to the assumptions and qualifications set forth herein, we are of the opinion that the Shares have been duly authorized and reserved for issuance and, when issued and paid for in accordance with the terms of the Plan and the grants thereunder, will be legally issued, fully paid and non-assessable. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement.In giving such consent, we do not thereby admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act, or the rules and regulations promulgated thereunder. This opinion letter is rendered as of the date hereof and we disclaim any obligation to advise you of facts, circumstances, events or developments that may be brought to our attention after the effective date of the Registration Statement that may alter, affect or modify the opinions expressed herein. Very truly yours, /s/ Fischer Behar Chen Well Orion & Co. Fischer Behar Chen Well Orion & Co. 2
